Exhibit 10.4


INTERNATIONAL GAME TECHNOLOGY
Summary of Named Executive Officer and Director Compensation Arrangements as of
January 31, 2010
Exhibit to Form 10Q for period ended December 31, 2009


Executive Officers
 
In addition to the annual base salaries noted in the table below, compensation
arrangements for our executive officers include benefits paid under any
applicable employment contracts, other IGT Plans for Management Bonus, Stock
Incentives, Profit Sharing, and Deferred Compensation as more fully described in
exhibits to our annual report on Form 10-K or interim quarterly Form 10-Q filed
with the SEC.  These individuals also receive certain perquisites as explained
in our annual proxy statement.  Except for employment contracts that are on file
with the SEC, these are at-will employment arrangements.
 

       
Base
Name
 
Title
 
Salary (1)
         
Patti S. Hart
 
President, Chief Executive Officer
 
 $  800,000
         
Paulus Karskens
President, Global Business Development
 
 $  599,855
         
Anthony Ciorciari
 
Executive Vice President Global Operations
 
 $  332,000
         
Patrick W. Cavanaugh
Executive Vice President, Chief Financial Officer, Treasurer
 $  300,000

 
(1) Amounts reported in our proxy statement may vary depending on the timing of
the pay period during the fiscal year


Directors
 
Annual Retainer
 
 
ª
$65,000 for all Non-Employee Directors, paid in quarterly installments

 
 
ª
Additional $120,000 for Non-Employee Director who serves as Chair of the Board
of Directors

 
Additional Annual Retainer for Board Committee Members (payable in quarterly
installments)
 
 
ª
Chair:  Audit - $35,000; Compensation, Nominating & Corporate Governance, and
Compliance - $20,000

 
 
ª
Member: Audit - $17,500; Compensation, Nominating & Corporate Governance,
Compliance, Special Committee - $10,000

 
Board and Committee Meeting Fees
 
 
ª
Board - $1,500 per meeting attended after 8 meetings have been held and attended

 
 
ª
Audit - $1,500 per meeting attended after 10 meetings have been held and
attended

 
 
ª
Compensation, Nominating & Corporate Governance, and Compliance - $1,500 per
meeting attended after 4 meetings have been held.

 
Equity Grants
 
 
ª
Upon election to the board: 20,000 stock options and 5,000 restricted shares
vesting ratably over three years

 
 
ª
Annual grant: 11,000 stock options and 2,750 shares restricted shares with one
year vesting